                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


 MELODY CUNNINGHAM, Guardian Ad
 Litem for JAWARA MCINTOSH and
 MELODY CUNNINGHAM, Individually,
                                                             Docket No.: 19-cv-6 154
                 Plaintiffs,

         V.                                                            OPINION

 COUNTY Of BERGEN, et al.,

                 Defendants.



WILLIAM J. MARTINI. U.S.D.J.:
        Melody Cunningham, guardian ad litem, for Jawara McIntosh alleges that
McIntosh’s civil rights were violated when he was seriously injured during an assault while
housed at the Bergen County Jail. Cunningham names as defendants Bergen County, the
Bergen County Jail, Jail Warden Steven Ahrendt, Sheriff Michael Saudino, various
officers, and inmate Kyrie Baum. This matter comes before the Court on Defendant
Bergen County’s motion to dismiss. ECF No. 23. For the reasons stated below, Bergen
County’s motion is GRANTED.
   I.         BACKGROUND
       On February 21, 2017, while an inmate at the Bergen County Jail, Jawara McIntosh
was allegedly seriously injured when he was assaulted by another inmate, Kyrie Baum.
Compl. ¶J 24-25. Melody Cunningham, McIntosh’s mother and guardian ad litem,
commenced this action under 42 U.S.C. § 1983 and New Jersey law, against the County of
Bergen, former Bergen County Sheriff Michael Saudino, Jail Warden Steven Ahrendt,
other sheriffs officers, and Kyrie Baum, Mr. McIntosh’s alleged attacker. Id. at ¶J 1-23.
Cunningham alleges that McIntosh’s constitutional rights were violated as a result of
various defendants’ failure to train, supervise, monitor, and discipline corrections officers,
provide adequate policies and protocols for the handling of inmate on inmate violence, and
provide adequate medical assistance. Id. at ¶J 32-40.
   II.        STANDRARD OF REVIEW
       Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of a complaint,
in whole or in part, if the plaintiff fails to state a claim upon which relief can be granted.
The moving party bears the burden of showing that no claim has been stated. Hedges v.
United States, 404 F.3d 744, 750 (3d Cir. 2005). In deciding a motion to dismiss under
Rule 12(b)(6), a court must take all allegations in the complaint as true and view them in
the light most favorable to the plaintiff. See Wart/i v. Seldin. 422 U.S. 490, 501 (1975).
“A Rule 12(b)(6) dismissal is appropriate if, as a matter of law, it is clear that no relief
could be granted under any set of facts that could be proved consistent with the allegations.”
 Wilson v. Rackmill, 878 F.2d 772, 774 (3d Cir. 1989).
   III.      DISCUSSION

        Defendant Bergen County moves to dismiss Plaintiffs Complaint against it,
pursuant to federal Rule of Civil Procedure 12(b)(6), because Bergen County had no
supervision or control over the County Sheriff, Sheriffs officers, or Kyrie Baum. Def.’s
Mot. 1. Bergen County argues that Bergen County and the Bergen County Sheriff are
separate and distinct entities, that Bergen County lacks oversight over the Bergen County
Jail, and that Bergen County does not control the Sheriff or other individual defendants.
Id. at 6-13.
          A. Bergen County Does Not Have Oversight over the Bergen County Jail
       The County of Bergen and the Bergen County Sheriff are legally distinct entities.
Compare N.J.S.A. 40:18-1 (“[t]he inhabitants of each of the several counties shall be a
body politic and corporate. . .“) with New Jersey Const., Art. 7, § 2, ¶ 2 (“sheriffs shall be
elected by the people of their respective counties at general elections”); Bergen Coty PBA
Local 134 v. Donovan, 436 NJ. Super 187, 197 (App. Div. 2014).
       Bergen County does not operate the Bergen County jail and the County is not a
custodian of prisoners there—the Sheriff is. “[T]he sheriff of every county shall have the
care, custody and control of the county jail or jails and all prisoners therein, and shall be
responsible for the conduct of any keeper appointed by him.” NJ.S.A. § 30:8-17. The
Sheriff, not the County, selects the jail’s warden and sheriffs’ officers. See N.J.S.A. §
30:8-17.1, 40A:9-l.17.
       Cunningham argues that N.J.S.A. § 30:8-16.8 vests “ultimate authority over thejail”
with the County and contends that “[t]he County controls the jails and the Sheriff operates
them as agents of the County.” Pl.’s Resp. 8-9. Section 30:8-16.8 states:
          Subject to the requirements of centralized administration and control of
          county correctional services under subsection b. (4) of section 5, and the
          provisions of agreements between cooperating counties permitted pursuant
          to subsection b. of section 4, the governing body of a participating county

                                              2
       shall retain all authority for the expenditure of funds, including grants of
       financial assistance received from the State under this act, and for the
       implementation and operation of cottnty correctional facilities according to
       the comprehensive plan approved by the commissioner.
N.J.S.A.   §   30:8-16.8 (emphasis added).
         The “comprehensive plan” to be “approved by the commissioner” is set forth in
N.J.S.A. § 30:8-16.7, entitled “County corrections advisory board; comprehensive plan;
contents; application for assistance.” Section 30:8-16.7 provides for the creation of a
county corrections advisory board and states that the “[t]he board shall be responsible for
the development of a comprehensive plan for developing, implementing, operating and
improving county correctional services       .   .N.J.S.A. § 30:8-16.7. The comprehensive
                                                     .“




plan for each county is required to include “[t]he availability and use of a specific amount
of bed space to be reserved for prisoners remanded by the State;” (2) “[t]he location and
description of facilities that will be used by the county       .   . including county jails,
                                                                        .




penitentiaries, houses of detention, workhouses, work release centers and halfway
houses;” (3) “[p]er diem reimbursement rates favorable to the State in recognition of its
contribution to the construction or renovation costs of the county correctional facilities
   ;“ (4) “[t]he centralized administration
                                            and control of county correctional services, taking
into account established provisions for probation and parole services;” (5) “[t]he manner
 in which counties that jointly apply for participation under this act will operate a
coordinated regional county corrections program;” and (6) “[a] schedule of specific
 expenditures and priorities for the use of the grant moneys.” N.J.S.A. § 30:8-16.7(b)(1)-
(6).
         The Court finds that the inclusion of the language “implementation and operation
of county correctional facilities” in § 30:8-16.8 is meant to capture the limited ways that
the “comprehensive plan,” described in § 30:8-16.7, provides for operation of correctional
facilities. This includes control over the availability of bed space, location and description
of correctional facilities, and their construction. While § 30:8-16.7 states that the
comprehensive plan shall provide for “[t]he centralized administration and control of
county correctional services,” the county corrections advisory board is not meant to
provide for administration of correctional facilities. N.J.S.A. § 30:8-l6.7(b)(4) (emphasis
added). Section 30:8-17 makes clear that operation and administration of county jails is
vested with the County Sheriff 2


       It is clear that while § 30:8-17 is exclusively about the county jails, § 30:8-16.7
covers a much larger array of correctional facilities.
2
       While N.J.S.A. § 30:8-19 permits the “the board of chosen freeholders of any county
   to assume and thereafter to exercise the custody, rule, keeping and charge of the county
                                                          3
       B. Bergen County is Not a Policymaker for the Bergen County Jail
       Cunningham argues that Bergen County is liable under § 1983 because it is a final
policyrnaker for the jail. See Monell v. Dep ‘t of Soc. Servs. of City ofNew York, 436 U.s.
658, 694 (1978) (local govermuent may be sued under § 1983 when its policy or custom
represents “official policy”). “[A] court’s task is to identify those who speak with final
policymaking authority for the local governmental actor concerning the action alleged to
have caused the violation at issue.” Mczvfit/ian v. Monroe Cty., Ala., 520 U.S. 781. 784-85
(1 997) (internal quotes omitted). For this, courts look to state law. Id. at 786. For the
reasons stated above, neither N.J.S.A. § 30:8-16.7, nor any other source of New Jersey law3
proffered by Plaintiff vests the county with any meaningful policymaking authority over
county jails.
       Consequently, Bergen County cannot be held liable as a matter of law for any of
Plaintiffs allegations.
   IV.     CONCLUSION
  For the reasons set forth above, Bergen County’s motion to dismiss, ECF No. 23, is
GRANTED with prejudice.                                          ,i_




Date: November 14, 2019                            WILLIAM J’IARTINI, U.S.D.J.


jails in their respective counties,” the distinction between operating and possessing an
inchoate right to require the sheriff to turn over the jail operations to the county is relevant
here, where Plaintiff does not allege that the county board of freeholders has exercised this
right.
         Arguing that “[t]he New Jersey legislature has clearly designated the County as the
final policymaker for the jail,” Plaintiff cites Mayor & Council of Town ofKearny v. Clark,
 516 A.2d 1126, 1128 (App. Div. 1986), Application of Burlington Cty. Bd. of Chosen
freeholders, 491 A. 2 d 631, 635 (1985) and Cacciatore v. Cly. of Bergen, No. CIV. 02-
 1404 WGB, 2005 WL 3588489, at *4 (D.N.J. Dec. 30, 2005). In Town of Kearny, the
 Court concluded that, consistent with N.J.S.A. § 30:8-16.8 and 30:8-16.7(b)(2), county
 officials were vested with the discretionary power of deciding where to locate a county jail,
 and so not subject to Keamy’s zoning requirements. In Application ofBurlington County,
 the Court concluded that “the sheriff and his office are part of county government” for
 purposes of N.J.S.A. § 40A:5-22, which permits New Jersey Superior Court judges to
 “make a summary investigation into the affairs of any local [government] unit” in certain
 situations. In Cacciatore, this Court decided that the sheriff was not a policymaker for the
 county, not that the county was a policymaker for the jail. These cases neither confer upon
 nor evidence Bergen County’s policymaking authority over the jail.
                                               4
